Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-10, 12-13, 16-17 are rejected under 35 U.S.C. 103 as obvious over Wasserfallen et al. (WO 2013/117611; US 2015/0079277 being utilized as the literal English translation; Wasserfallen2)

Re Claims 1-6, 16-17: Wasserfallen2 teaches the method as shown below:

    PNG
    media_image1.png
    414
    428
    media_image1.png
    Greyscale

The composition comprises a gelling agent selected from:

    PNG
    media_image2.png
    185
    288
    media_image2.png
    Greyscale


The composition applied multiple times can comprise multiple gelling agents. [0019] (“at least one…”). See also Example 7 disclosing two gelling agents selected from two different pectins. [0091]. See also Exs. 9-10, [0093-94]. The coating forms a film with a thickness of 5 to 100 microns by dipping from 0.05 to 20 minutes. [0063]. Multiple layers are disposed one above the other if desired. [0046]. 
Based on the disclosure of Wasserfallen2, Wasserfallen2 can apply multiple layers in Step V as necessary to achieve the desired thickness. 

Examiner takes official notice that it is well known in the art of coating via dipping to increase coating thickness by multiple dipping steps. For instance, see typical candle making processes. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wasserfallen2 and apply further multiple layers, including at least two, via dipping to achieve the appropriate thickness of the layer. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

multiple steps. Wasserfallen2 at [0013, 0046]. In addition, Wasserfallen2 forms the layers with the same thickness as disclosed in the instant spec. Instant spec. at [0051]; Wasserfallen2 at [0063]. The use of the same thicknesses and multiple coating method does not appear to show any new or unexpected results.  

  If the same composition is used for the first aqueous organic composition and the at least two additional aqueous organic composition are the same composition, the following structure would be obtained: The first layer applied comprises pectin one (“first gelling agent”) and pectin two. The second and further multiple layers applied comprise both pectin one and pectin two. Pectin two is different from the “first gelling agent.”
Alternatively, Wasserfallen2 discloses the dispersion/suspension as shown above. Wasserfallen2 discloses that the composition comprises particles selected from polyacrylates, polyurethanes, polyepoxides, and hybrids. [0024, 28]. Wasserfallen2 creates the hybrid dispersions by “simply mixing the different dispersion (blends or formulations).”  
If the same composition is used for the first aqueous organic composition and the at least two additional aqueous organic composition are the same composition, the following structure would be obtained: The first layer applied comprises stabilized binder one (“first stabilizing binder”) and stabilized binder two. The second and further multiple layers applied comprise both stabilizing binder one and stabilizing binder two. The stabilizing binder two is different from the “first stabilizing binder.”

The examiner notes that the aqueous composition has a similar composition as claimed by applicant, which would result in the claimed property (density and viscosity). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed 

Re Claim 7:

    PNG
    media_image3.png
    94
    336
    media_image3.png
    Greyscale


Re Claim 8: The polysaccharide has a molecular weight of 500 to 1,000,000 g/mol. [0056].
Re Claim 9: 

    PNG
    media_image4.png
    93
    345
    media_image4.png
    Greyscale


Re Claim 10: 
 
    PNG
    media_image5.png
    372
    418
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    171
    340
    media_image6.png
    Greyscale


Re Claim 13: 

    PNG
    media_image7.png
    49
    360
    media_image7.png
    Greyscale

	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserfallen et al. (Wasserfallen2) in view of Brouwer et al. (US 2009/0288738; Brouwer)
Wasserfallen2 teaches the method as shown above.  Wasserfallen2 teaches that the substrate can be subjected to a phosphate pretreatment step. [0031].  Wasserfallen2 discloses the use of complexing agents for metal cations, [0049], and titanium and zirconium metal salts. [0020]. Wasserfallen2 does not explicitly disclose utilizing a complex titanium and/or zirconium fluoride.
However, Brouwer teaches phosphating of metals is known in the art to treat corrosion. Brouwer teaches that it is known in the art to utilize aqueous solutions that comprise complex zirconium fluorides in the post treatment solutions. [0003]. The post treatment solution improves the corrosion protection produced by the phosphate layer. 
The determination of optimum or workable ranges of the complex zirconium fluoride to achieve improved corrosion protection would have been characterized by routine experimentation. See MPEP 2144.05 IIB

	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wasserfallen2 and utilize a complex zirconium fluoride (including optimizing the concentration of the complex) in the aqueous composition as disclosed by Brouwer. Brouwer discloses that the use of the complex after the phosphating pretreatment improves the corrosion protection of the phosphate layer, which would be advantageous for Wasserfallen2.

Official Notice
Examiner took official notice that it is art recognized to apply the same composition multiple times to achieve the desired thickness of the coated layer formed. Applicant did not traverse the examiner’s assertion of official notice. Therefore, the well-known art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03

Response to Arguments
Arguments are persuasive concerning the rejection under 112(b), therefore the rejection is withdrawn.
Applicant’s arguments with respect to the rejection under 35 USC 103 of claim(s) 1-10, 12-13, and 16-17 have been considered but are moot because the new ground of rejection does not rely on Kameda or Hohmann applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant argues that Wasserfallen2 does not teach each and every element of Applicant independent claim. p.9. 
Examiner does not find this argument persuasive based on the analysis of the claimed language presented above in the instant rejection. Because this interpretation was not made of record previously, the Office Action will be submitted as a Non-Final Rejection. Utilizing identical or similar coating compositions reads on the current claimed language. Applicant is invited to amend the claim to distinguish the additional aqueous organic compositions from the first aqueous organic composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712